Exhibit 99.1 June 23, 2008 Solana Beach, California Surge Global Energy Buys Back 13,620,490 Shares of Common StockEquivalents SOLANA BEACHCA: Surge Global Energy, Inc. (SRGG) entered into a series of agreements with three current and two prior Cold Flow Energy ULC Preferred Shareholders. The Company repurchased the equivalent of 13,620,490 shares of Surge common shares, and retired all outstanding Cold Flow Exchangeable Preferred Shares on June 17, 2008.Aggregate consideration of the transactions was satisfied by exchanging 584,929 shares of North Peace Energy Corp. (TSX symbol NPE) that Surge acquired in March, 2007.Surge common share equivalents repurchased were valued at $.07 per Surge share, and North Peace Energy shares were valued at $1.63 per share. Total buyback value was $953,434. “This transaction is the third step in our plan to enhance shareholder values. The first was the reduction in operating expenses which is a continuing process. The second was the sale of the Santa Rosa Property which generated $600,000 in cash.
